The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 24, 2014

                                       No. 04-14-00658-CR

                                       James E. SALDANA,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the County Court at Law No. 12, Bexar County, Texas
                                    Trial Court No. 365341
                            Honorable Scott Roberts, Judge Presiding


                                          ORDER
       The trial court’s certification in this appeal states that “this criminal case is one in which
the defendant has waived the right of appeal.” The clerk’s record contains a judgment and
“Defendant’s Waiver of Constitutional Rights and Court’s Admonitions” showing that the
defendant entered an “open plea” of nolo contendere without an agreed recommendation for
sentencing. When a defendant waives the right to appeal before sentencing and without an
agreed recommendation on punishment, the waiver is not valid. Washington v. State, 363
S.W.3d 589, 589-90 (Tex. Crim. App. 2012); Ex parte Delaney, 207 S.W.3d 794, 799 (Tex.
Crim. App. 2006) (when there is no recommended maximum punishment at the time the
defendant waives the right to appeal, the consequences of such waiver cannot be known, and the
waiver is not knowing and intelligent); see also Ex parte Broadway, 301 S.W.3d 694, 696 n.3
(Tex. Crim. App. 2009) (primary advantage to entering open plea is a relatively unlimited right
to appeal). Therefore, the trial court certification does not accurately reflect the record before us.
See TEX. R. APP. P. 25.2(a)(2), (d); Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005).

        Accordingly, the trial court is ORDERED to prepare and file an amended trial court
certification which accurately reflects the record, and the trial court clerk is instructed file a
supplemental clerk’s record containing said amended trial court certification in this Court within
fifteen days from the date of this order. TEX. R. APP. P. 25.2(f), (d); 34.5(c); 37.1; see Dears,
154 S.W.3d at 614. All other appellate deadlines are suspended pending resolution of the
certification issue.
                                              _________________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court